 



 MANAGEMENT AND BONUS AGREEMENT 

 

THIS AGREEMENT (the "Agreement") effective as of this thirteenth (13th) day of
December 2013 (the “Effective Date”), entered into between Pharma Investing
News, Inc. a Nevada Corporation, with its principal offices located at 9107
Wilshire Blvd, Suite 450, Beverly Hills, CA 90210 (the “Company” or “PINV”) and
Raymond Dabney of Vancouver, BC, Canada (the “Consultant”) (together, the
Company and the Consultant may be referred to herein as the "parties", or each
individually as a "party").

 

WHEREAS:

 

A.      The Company is in the business of developing patented technology devices
and systems for manufacturing, marketing, and distribution worldwide and
developing patented and/or protected pharmaceutical, medicinal, food, nutrition,
and other products for worldwide marketing and distribution;

 

B.      The Company wishes to engage the services of the Consultant as an
independent contractor of the Company; and

 

C.      The Company and the Consultant have agreed to enter into a consulting
agreement for their mutual benefit.

 

THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:

 

1.         ENGAGEMENT AS A CONSULTANT

 

1.1       The Company hereby engages the Consultant as an independent contractor
of the Company, to undertake the duties and title of Managing Consultant, and
the Consultant agrees to exercise those powers as requested by the Company or
its subsidiaries from time to time, (collectively the “Services”) and the
Consultant accepts such engagement on the terms and conditions set forth in this
Agreement.

 

2.         TERM OF THIS AGREEMENT

 

2.1       The term of this Agreement shall begin as of the Effective Date and
shall continue for five (5) years or until terminated earlier pursuant to
Sections 10 and 11 herein (the “Term”).  Any renewal period for this Agreement
shall be at the sole discretion of the Company including any compensation or
stock/stock option compensation for services paid to the Consultant during the
renewal term.

 

3.         CONSULTANT SERVICES

 

3.1              The Consultant shall undertake and perform the duties and
responsibilities commonly associated with acting in the capacity of Managing
Consultant.  The Consultant agrees that Consultant's duties may be reasonably
modified by written agreement of both the Company and the Consultant from time
to time.

 

3.2              In providing the Services the Consultant shall:

 

·        comply with all applicable local statutes, laws and regulations;

·        not make any misrepresentation or omit to state any material fact which
results in a misrepresentation regarding the business of the Company;

·        not disclose, release or publish any information regarding the Company
without the prior written consent of the Company; and

·        not employ any person in any capacity, or contract for the purchase or
rental of any service, article or material, nor make any commitment, agreement
or obligation whereby the Company shall be required to pay any monies or other
consideration without the Company's prior written consent.





                

             





4.         CONSULTANT COMPENSATION

 

4.1              Management Fees.  As compensation for services provided for the
management role in the Company, the Company shall pay the Consultant or
Consultant's assigns $10,000 per month for the first three months (December
2013, January 2014, and February 2014) and $23,333 per month for the nine months
thereafter (March through November 2014) through to the end of the first year of
service under this Agreement, considered to be November 30, 2014.  (The first
month shall be considered the remainder of December 2013 and the fee paid shall
not be pro rated or fractionalized.)  In subsequent years of service, the
monthly fee shall be determined by a majority vote of the shareholders of the
Company, following a recommendation from the Company's Board of Directors. 
Notwithstanding the provisions regarding evaluation for bonuses and fee
increases contained herein, it is agreed that the monthly fee paid to the
Executiveor Executive'sassigns shall be reevaluated for increase as of June 1,
2014 and annually.  All Management Fee payments shall be paid to the Consultant
or Consultant's assigns semi-monthly on the 15th and last day of each calendar
month, or prior business day if any of those days fall on a week or statutory
holiday.

 

4.2              Bonus Shares.  As a signing bonus for acting as Managing
Consulting of the Company, the Company shall, within seven (7) days of
Consultant's signing of this Agreement, or as soon as possible to this time
frame, pay the Consultant or the Consultant’s assigns one million (1,000,000)
Rule 144 restricted common shares of the Company common stock, followed by
payment one year following the signing of the Agreement (considered November 30,
2014) of an identical stock bonus to Consultant or Consultant's assigns of an
additional one million (1,000,000) Rule 144 restricted common shares of the
Company common stock.  All bonus shares are considered fully earned on signing
and issuance.  The Company’s common stock, par value $0.001 per share, currently
trades on the NASDAQ OTC Bulletin Board under the symbol ‘PINV’.

 

4.3              Performance Bonus.As further compensation based on job and
Company performance, product development, new patents, branding, product sales,
achievement of project or operational milestones, the Company is committed to
providing additional cash and stock bonuses to the Consultant or Consultant's
assigns, typically to be considered at least annually. Such bonuses will be at
the sole discretion of the Company based on overall performance and available
operating cash flow.  The Company reserves the right to issue equivalent
after-tax value in free-trading common stock in lieu of cash bonuses.



4.4              Additional Compensation Provisions.  Hereinafter, Sections 4.1
through 4.4 are collectively referred to as the “Compensation”.  The
Compensation shall not be adversely affected by any change of title with or
corporate duties within the Company, so long as Services continue to be provided
to the Company, as it is expected that positions within the Company may evolve
over time. 

 



                

             



5.         REIMBURSEMENT OF EXPENSES

 

5.1       The parties agree that the Compensation hereunder is not inclusive of
any and all fees or expenses incurred by the Consultant on the Company’s behalf
pursuant to this Agreement including the costs of rendering the Services.  It is
expected that the Company will provide Consultant a computer and software
allowance in the first month or a reimbursement for this purpose, preapproved by
the Company with appropriate receipts for submission.  The Companyshall
reimburse the Consultant for any bona fide expenses including but not limited to
travel and telephone incurred by the Consultant on behalf of the Company in
connection with the provision of the Services upon the Consultant submitting to
the Company an itemized written account of such expenses and corresponding
expense receipts in a form acceptable to the Company within 20 days after the
Consultant incurs such expenses or within a time period agreed to by the
Parties.   

 

6.         CONFIDENTIALITY

 

6.1       The Consultant shall not disclose to any third party without the prior
consent of the Company any financial or business information concerning the
business, affairs, plans and programs of the Company its Directors, officers,
shareholders, employees, or consultants (the "Confidential Information").  The
Consultant shall not be bound by the foregoing limitation in the event (i) the
Confidential Information is otherwise disseminated and becomes public
information or (ii) the Consultant is required to disclose the Confidential
Informational pursuant to a subpoena or other judicial order.  As a material
inducement to the Company entering into this Agreement, the Consultant shall, at
the Company’s request, execute a confidentiality and non-disclosure agreement in
a form mutually agreed upon by the Company and the Consultant.

 

7.         GRANTS OF RIGHTS AND INSURANCE

 

7.1       The Consultant agrees that the results and proceeds of the Services
under this Agreement, although not created in an employment relationship, shall,
for the purpose of copyright only, be deemed a work made in the course of
employment under United Kingdom, France, Netherlands, or Canadian law or a
work-made-for-hire under the United States law and all other comparable
international intellectual property laws and conventions.  All intellectual
property rights and any other rights which the Consultant may have in and to any
work, materials, or other results and proceeds of the Services hereunder shall
vest irrevocably and exclusively with the Company and are otherwise hereby
assigned to the Company as and when created.  The Consultant hereby waives any
moral rights of authors or similar rights the Consultant may have in or to the
results and proceeds of the Consulting Services hereunder.

 

7.3       The Company shall have the right to apply for and take out, at the
Company's expense, life, health, accident, or other insurance covering the
Consultant, in any amount the Company deems necessary to protect the Company's
interest hereunder with prior notice given to the Consultant.  The Consultant
shall not have any right, title, or interest in or to such insurance.

 

8.         REPRESENTATIONS AND WARRANTIES

 

8.1       The Consultant represents, warrants and covenants to the Company as
follows:

 

(a)    the Consultant is not under any contractual or other restriction which is
inconsistent with the execution of this Agreement, the performance of the
Services hereunder or any other rights of the Company hereunder;

 

(b)   the Consultant is not under any physical or mental disability that would
hinder the performance of Consultant's duties under this Agreement; and

 

(c)    The Company will provide and disclose all legal and commercial
information to the Consultant that is necessary to perform Consultant’s duties.





                

             





9.         INDEMNIFICATION

 

9.1       The Consultant shall indemnify and hold harmless the Company, its
partners, financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Consultant of any
representations and warranties contained in, or by any breach of any other
provision of, this Agreement by the Consultant.

 

9.2       The Company shall indemnify and hold harmless the Consultant, its
partners, financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Company of any representations
and warranties contained in, or by any breach of any other provision of, this
Agreement by the Company.

 

10.        NO OBLIGATION TO PROCEED. 

 

10.1     Nothing herein contained shall in any way obligate the Company to use
the Services hereunder or to exploit the results and proceeds of the Services
hereunder; provided that, upon the condition that the Consultant is not in
material default of the terms and conditions hereof, nothing contained in this
section 10.1 shall relieve the Company of its obligation to deliver to the
Consultant the Compensation.  All of the foregoing shall be subject to the other
terms and conditions of this Agreement (including, without limitation, the
Company’s right of termination, disability and default).

 

11.       RIGHT OF TERMINATION. 

 

11.1      The Company and the Consultant shall each have the right to terminate
this Agreement at any time in its sole discretion by giving not less than 90
days written notice. All Compensation due to the Consultant must be paid in full
prior to any termination taking effect upon which all monies due to the
Consultant will be considered paid in full for the term the services were
performed. Upon termination of this Agreement the Consultant shall continue to
work with the Company to fulfill the obligations of this Agreement during the
notice period and this period will be paid for per terms of this Agreement.  All
stock bonuses and stock and options vested at the time of termination shall
remain under the ownership of the Consultant and shall remain exercisable until
expiry.

 

12.        DEFAULT/DISABILITY.

 

12.1      No act or omission of the Company hereunder shall constitute an event
of default or breach of this Agreement unless the Consultant shall first notify
the Company in writing setting forth such alleged breach or default and the
Company shall cure said alleged breach or default within 10 days after receipt
of such notice (or commence said cure within said ten days if the matter cannot
be cured in ten days, and shall diligently continue to complete said cure). 
Upon any material breach or de­fault by the Consultant of any of the terms and
conditions hereof, or the terms and conditions of any other agreement between
the Company and the Consultant for the services of the Consultant, the
Consultant may cure said alleged breach or default within 10 days after receipt
of such notice (or commence said cure within said ten days if the matter cannot
be cured in ten days, and shall diligently continue to complete said cure), or
the Company shall immediately have the right to suspend or to terminate this
Agreement and any other agreement between the Company and the Consultant for the
services of the Consultant.  





                

             





13.        COMPANY'S REMEDIES. 

 

13.1      The services to be rendered by the Consultant hereunder and the rights
and privileges herein granted to the Company are of a special, unique, unusual,
extraordinary and intellectual character which gives them a peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law, it being understood and agreed that a breach by the Consultant of
any of the provisions of this Agreement shall cause the Company irreparable
injury and damages.  The Consultant expressly agrees that the Company shall be
entitled to seek injunctive and/or other equitable relief to prevent a breach
hereof the Consultant.  Resort to such equitable relief, however, shall not be
construed as a waiver of any other rights or remedies which the Company may have
in the premises for damages or otherwise.

 

14.       INDEPENDENT CONTRACTORS. 

 

14.1 Nothing herein shall be construed as creating a partnership, joint venture,
or master-servant relationship between the parties for any purpose whatsoever. 
Except as may be expressly provided herein, neither party may be held
responsible for the acts either of omission or commission of the other party,
and neither party is authorized, or has the power, to obligate or bind the other
party by contract, agreement, warranty, representation or otherwise in any
manner.  It is expressly understood that the relationship between the parties is
one of independent contractors.

 

15.       MISCELLANEOUS PROVISIONS

 

(a)    Time.  Time is of the essence of this Agreement.

 

(b)   Presumption.  This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.

 

(c)    Titles and Captions.  All article, section and paragraph titles or
captions contained in this Agreement are for convenience only and shall not be
deemed part of the context nor affect the interpretation of this Agreement.

 

(d)   Further Action.  The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of this Agreement.

 

(e)    Savings Clause.  If any provision of this Agreement, or the application
of such provision to any person or circumstance, shall be held invalid, the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those as to which it is held invalid, shall not be
affected thereby.

 

(f)     Assignment.  The Company may assign this Agreement, in whole or in part,
at any time to any party, as the Company shall determine in its sole discretion;
pro­vided that, no such assignment shall relieve the Company of its obligations
hereunder unless consented to by the Consultant in writing.  The Consultant may
assign this Agreement with the prior consent of the Company, such consent shall
not be unreasonably be withheld.

 

(g)     Notices.  All notices required, or permitted to be given, under this
Agreement shall be given in writing and shall be delivered, either personally or
by express delivery service, to the party to be notified.  Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either party may designate, upon at
least ten (10) days written notice, to the other party.



 



                

             





(h)    Entire Agreement.  This Agreement contains the entire understanding and
agreement among the parties.  There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto.  This
Agreement may be amended only in writing signed by all parties.

 

(i)   Waiver.  A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.

 

(j)    Counterparts.  This Agreement may be executed in duplicate counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.   Counterparts delivered by electronic
means or which contain electronic signatures shall be permitted and form valid
counterparts or validly executed counterparts, respectively.

 

(k)   Successors.  The provisions of this Agreement shall be binding upon all
parties, their successors and permitted assigns.

 

(l)    Counsel.  The parties expressly acknowledge that each has been advised to
seek separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.

 

[Signature Page Follows]

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

 

PHARMA INVESTING NEWS, INC.
                                                       

 

Per: /s/ Dorothy Bray

________________________________

Dorothy Bray, Ph.D.

Director, President & CEO                                           

 

Per:  /s/ Chad S.
Johnson                                                                                    

_____________________________                                                 

Chad S. Johnson, Esq.

Director, COO, General Counsel & Secretary

 

CONSULTANT:

 

Per: /s/ Raymond Dabney

_______________________________

Raymond Dabney

 

 

 

 



                

             



 

 

 